Citation Nr: 1029435	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to service connection for fibromyalgia, to 
include due to an undiagnosed illness. 
 
2.  Entitlement to service connection for headaches, to include 
due to an undiagnosed illness. 
 
3.  Entitlement to service connection for a skin disorder, to 
include due to an undiagnosed illness. 
 
4.  Entitlement to service connection for a left ankle 
disability.
 
5.  The propriety of the severance of service connection for 
irritable bowel syndrome, effective October 1, 2008.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission

WITNESS AT HEARINGS ON APPEAL
 
Appellant, wife, mother, and father-in-law
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1992 to August 
1995.  He served in Turkey from December 1994 to April 1995.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from multiple rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The record raises the issue of entitlement to service 
connection for posttraumatic stress disorder   This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 
 
 
FINDINGS OF FACT
 
1.  The Veteran did not perform active military service in the 
Southwest Asia theater of operations during the Persian Gulf War.
 
2.  There is no competent and credible evidence of fibromyalgia 
or symptoms thereof in service or evidence of a nexus between a 
post service diagnosis of fibromyalgia and service, to include a 
continuity of symptomatology.
 
3.  There is no competent and credible evidence of a disability 
manifested by headaches in service, or evidence of a nexus 
between the post service headaches and service, to include a 
continuity of symptomatology.
 
4.  There is no competent and credible evidence of a chronic skin 
disorder in service or evidence of a nexus between a post service 
skin disorder, variously diagnosed, and service, to include a 
continuity of symptomatology.
 
5.  There is no competent and credible evidence that the Veteran 
has a left ankle disability due to disease or injury in service.  
Left ankle pain has been attributed to diagnoses of fibromyalgia 
and chronic fatigue syndrome, which are not service connected.
 
6.  In a September 2006 rating decision, the RO granted 
entitlement to service connection for irritable bowel syndrome 
based on an erroneous finding that the Veteran served in the 
Southwest Asia theater of operations and developed a presumptive 
condition that had been chronic and manifested to a compensable 
degree.
 
7.  At the time of the September 2006 rating decision, there was 
no competent evidence that the Veteran was a Persian Gulf veteran 
who served in the Southwest Asia theater of operations.
 
8.  The RO followed the proper administrative procedures to 
effectuate the severance of service connection for irritable 
bowel syndrome.
 
9.  The September 2006 rating decision establishing entitlement 
to service connection for irritable bowel syndrome was clearly 
and unmistakably erroneous.
 
 
CONCLUSIONS OF LAW
 
1.  The Veteran's military service does not meet threshold 
service eligibility requirements for application of 38 U.S.C.A. § 
1117 and 38 C.F.R. § 3.317 for having served in the Southwest 
Asia theater of operations; and thus, he is not a Persian Gulf 
veteran.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2009).
 
2.  Fibromyalgia was not incurred or aggravated in-service, and 
it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R.. §§ 3.102, 3.159, 3.303, 3.317 (2009).
 
3.  A disorder manifested by chronic headaches was not incurred 
or aggravated in-service, and such a disorder may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 
5103A, 5107; 38 C.F.R.. §§ 3.102, 3.159, 3.303, 3.317. 

4.  A chronic skin disorder was not incurred or aggravated in-
service, and such a disorder may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107; 
38 C.F.R.. §§ 3.102, 3.159, 3.303, 3.317.
 
5.  A chronic left ankle disorder was not incurred or aggravated 
in-service, and such a disorder may not be presumed to have been 
so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 
 
6.  The criteria for the severance of service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 
1117; 38 C.F.R. §§ 3.6, 3.105, 3.203, 3.303. 3.317 (2009).  
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence February 2006, March 
2006, October 2008, and November 2008 of the information and 
evidence needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  VA also informed the Veteran of how disability 
evaluations and effective dates are assigned in three of those 
letters.  
 
As to the claim involving whether the severance of entitlement to 
service connection for irritable bowel syndrome was proper, the 
Veteran received notice of the proposed severance of service 
connection for irritable bowel syndrome due to an undiagnosed 
illness in a December 2007 rating decision, which was more than 
60 days prior to the date that the severance action was 
ultimately effectuated in a July 2008 rating decision.  He had 
the opportunity to present relevant information and evidence in 
response to contest the proposed severance and be heard on this 
issue, which included hearings before a Decision Review Officer 
and a Veterans Law Judge.  The effective date of severance was 
October 1, 2008, thereby satisfying the requirements of 
termination of benefits at least 60 days after the last day of 
notice to the claimant of the actual severance.  So the 
procedural requirements concerning adequate notice to the Veteran 
of all aspects of the severance action were met, in accordance 
with 38 C.F.R. § 3.105(d).
 
VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records, VA medical records, private 
medical records identified by the Veteran, and the records relied 
upon by the Social Security Administration in awarding disability 
benefits.  The Veteran underwent VA examinations for all the 
disabilities for which he claims entitlement to service 
connection.  The Veteran has been provided with hearings before a 
Decision Review Officer and a Veterans Law Judge.  Transcripts of 
those hearings are in the record.  At the January 2010 hearing 
before the undersigned, the claims file was kept for a term open 
to allow the Veteran to submit additional evidence. 
 
The Board notes that one of the issues in the Veteran's case is 
whether he served in the Southwest Asia theater of operations as 
described by 38 C.F.R. § 3.317(d)(2).  It is undisputed that the 
Veteran served in Turkey.  At the hearing before the Board, the 
Veteran testified he had flown over Iraqi airspace.  See 
Transcript on page 40.  The undersigned asked the Veteran if he 
had any evidence to corroborate such statement or if he could 
provide evidence that would assist VA in verifying such fact.  
The Veteran could not remember the names of the people with whom 
he served.  He provided no dates as to when he flew over Iraqi 
airspace.  Without such information the Board finds that a remand 
would serve no useful purpose, as there is insufficient evidence 
to even attempt to verify the Veteran's allegation.  
 
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
II.  Analysis-Service Connection
 
The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, VA treatment records, private medical records, records 
used by the Social Security Administration in awarding him 
disability benefits, and his testimony at hearings before a 
Decision Review Officer and the undersigned.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 
 
A.  Southwest Asia Theater of Operations
 
Initially, the Board notes that the claims of entitlement to 
service connection for fibromyalgia, headaches, and a skin 
disorder are based on an assertion that these disabilities are 
due to an undiagnosed illness, and that benefits are warranted 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317(a)(1). 
 
Service connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1).
 
A thorough review of the evidence record shows that the Veteran 
did not serve in the Southwest Asia theater of operations during 
the Persian Gulf War as defined by 38 C.F.R. § 3.317(d)(2).  
Thus, he cannot be considered a Persian Gulf veteran.  Id. at 
(d)(1).  By regulation, the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, 
Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.  It also states that a Persian Gulf veteran means 
a veteran who served on active military, naval, or air service in 
the Southwest Asia theater of operations.
 
The Veteran's DD Form 214 indicates that he served from August 
1992 to August 1995.  His personnel records show service at 
Incirlik Air Force Base, Turkey.  Service at Incirlik does not 
meet the definition of Southwest Asia theater of operations.  
While the Veteran subsequently claimed that he flew in the 
airspace above one of these locations, there is no objective 
evidence to support such allegation, and the Veteran has not 
provided enough information to allow VA to attempt to verify his 
allegation.
 
As a result of these facts, the Veteran is not a Persian Gulf 
veteran as a matter of law.  See 38 C.F.R. § 3.317(d).  The Board 
acknowledges that he received the Southwest Asia Service Medal; 
however, receipt of such medal does not mean that a veteran is a 
Persian Gulf veteran as defined by 38 C.F.R. § 3.317(d)(1).  
Indeed, Department of Defense regulations hold that the medal is 
awarded to any individual who served in support of Operation 
DESERT SHIELD or DESERT STORM in one or more of the following 
areas from August 2, 1990 through November 30, 1995: the Persian 
Gulf, Red Sea, Gulf of Oman, Gulf of Aden, that portion of the 
Arabian Sea that lies north of 100 N. latitude and west 680 E. 
longitude, as well as the total land areas of Iraq, Kuwait, Saudi 
Arabia, Oman, Bahrain, Qatar, and the United Arab Emirates.  
Additionally, individuals serving in Israel, Egypt, Turkey, 
Syria, and Jordan (including the airspace and territorial waters) 
directly supporting combat operations from January 17, 1991 
through November 30, 1995 are also eligible for award of the 
medal.  Hence, receipt of this medal is not indicative of having 
served in the Southwest Asia theater of operations for purposes 
of 38 C.F.R. § 3.317.  
 
Thus, his claims for entitlement to service connection for 
fibromyalgia, headaches, and a skin disorder pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are denied as a matter 
of law.  Stated differently, the Veteran's claim of entitlement 
to service connection for these disabilities cannot be granted on 
a presumptive basis.  Therefore, the Board will adjudicate these 
claims solely on a direct service connection basis.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Jones v. Principi, 3 Vet. 
App. 396, 399 (1992).  
 
B.  Direct Service Connection
 
At the June 2007 hearing before the Decision Review Officer, the 
only issues on appeal were entitlement to service connection for 
fibromyalgia and headaches.  When asked when his symptoms began 
the Veteran stated he had some joint pains but never went to the 
doctors until things "started getting bad," which was in 2002.  
His representative indicated the appellant served overseas for 
four months.  The Veteran's father-in-law testified he has 
watched the appellant's s health deteriorate over the years.  The 
Veteran stated he was taking medication for headaches, which had 
started around the same time as his joint pains.  
 
At the January 2010 hearing before the undersigned, the Veteran 
testified he began having aches and pains while he was in 
service.  The Veteran was unable to remember this, but his mother 
stated the Veteran had written her letters at that time 
complaining of aches and pains.  The Veteran denied having any 
aches and pains prior to entering service.  The Veteran's wife 
noted that the appellant was not diagnosed with fibromyalgia 
until 2006.  The Veteran described feeling like an "old man."  
The Veteran's mother stated that the appellant had a difficult 
time with the pain he experienced.  The Veteran's wife stated she 
had been with the Veteran since 1998 and watched him get 
progressively worse over the years.  
 
The Veteran has stated that his headache disorder started in 
service.  His wife stated that she persuaded the Veteran to seek 
treatment for the headaches in 2001.  The Veteran described the 
headaches as involving sharp pain and to radiate through his 
body.  He stated he was on medication prescribed for migraine 
headaches.  His spouse noted that the Veteran had been exposed to 
various chemicals while in service.  
 
The Veteran noted he had been treated for a left ankle injury in 
service.  His representative asked about the lack of ongoing 
treatment for the left ankle following the injury.  The Veteran 
testified that he did not seek treatment because there was 
nothing else they could do for it.  They had put him on crutches 
and he was the type of person to tough it out.  He noted that x-
rays were taken, but they did not show a fracture.  
 
The Veteran testified that while he was in Turkey, his skin would 
break out in rashes on his neck, groin area, and arms.  He 
reported receiving some medication, including some lotions.  He 
testified he continued to have rashes after separation, including 
the present time.  The Veteran described the rash as variable in 
that it would come and go.  His wife stated he would break out 
several times a week in a rash.  
 
Fibromyalgia
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for fibromyalgia.  The Veteran 
has been diagnosed with fibromyalgia, and thus a current 
disability is shown.  The issue in this case, however, is the 
lack of competent and credible evidence of in-service symptoms of 
fibromyalgia, a continuity of symptomatology following service 
discharge, and of a competent and credible evidence of a nexus 
between the post service diagnosis of fibromyalgia and service.  
 
While the Veteran claimed at the Board hearing that he had aches 
and pains in service, which would imply that fibromyalgia may 
have had its onset in service, the Board finds that such 
statements are not credible for several reasons.  First, the 
service treatment records are silent for chronic complaints of 
aches and pains.  A February 1993 clinical evaluation of the 
upper extremities, the lower extremities, the spine, and other 
musculoskeletal system revealed normal findings.  In a November 
1994 Occupational Health Physical Examination, the Veteran 
responded "no" when asked if he had any chronic joint or muscle 
problems.  A September 1995 Annual Medical Certificate 
(approximately one month after service discharge and five months 
after his service in Turkey) shows that the Veteran denied any 
medical problems or being treated by a physician.  Thus, there is 
no documentation in the service treatment records noting 
complaints of aches and pains, let alone complaints of chronic 
pain, and the Veteran specifically denied such in November 1994, 
which was more than two years into his service and less than one 
year prior to his discharge from service.
 
Second, there is an entire lack of competent evidence of a 
continuity of symptomatology following his discharge from 
service.  For example, Annual Medical Certificates in September 
1995, December 1995, and January 1997 all show that the Veteran 
denied any medical problems or being treated by a physician.  
There are private medical records beginning in 2002 and VA 
treatment records beginning in 2003, and none shows complaints by 
the Veteran of chronic joint aches and pains.  August 2002, 
December 2002 and May 2003 private medical records show the 
examiner examined the Veteran's extremities, which received no 
positive findings.  In the December 2002 record, the examiner 
noted the Veteran denied "any chronic problems."  The first 
time the Veteran reported complaints of "arthralgia" was in 
2004, which is almost 10 years after service discharge.  See 
November 2004 VA outpatient treatment report.  
 
The Board finds the lack of documentation of chronic aches and 
pains in the medical records to be further evidence against a 
finding that the Veteran's fibromyalgia had its onset in 
service.  The Veteran was being seen for other discomfort he was 
experiencing.  Hence, the Board finds that if had he been 
experiencing arthralgia, he would have reported that problem and 
physicians would have addressed it at that time.  See Maxson v. 
West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted 
by the absence of medical treatment of the claimed condition for 
many years after service).  The absence of evidence in support of 
an alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.
 
The Board is aware the Veteran has claimed entitlement to service 
connection for chronic fatigue syndrome, which could have some 
similar symptoms to fibromyalgia.  Significantly, however, in the 
Veteran's August compensation application, i.e., VA Form 21-526, 
he indicated that chronic fatigue syndrome began in 2003, i.e., 
many years after service discharge.  Such a statement 
preponderates against finding the appellant's current assertion 
that the problem began in-service to be credible.
 
Finally, there is no competent and credible evidence of a nexus 
between the post service diagnosis of fibromyalgia and the 
Veteran's service.  When the Veteran was examined by VA June 
2006, the VA examiner found that the Veteran did not have 
fibromyalgia.  When he was subsequently examined by VA and 
diagnosed with fibromyalgia, the examiner did not attribute the 
diagnosis to service.  When private physicians have diagnosed the 
Veteran with fibromyalgia, none has attributed it to service, to 
include due to chemical exposure and/or shots received in 
service.  
 
While the Veteran has alleged a nexus to service, his description 
of in-service aches and pains and chronic aches and pains in the 
years following his service discharge is not credible in light of 
the contemporaneously prepared for his service medical records, 
as well as post service medical evidence.  Simply put, the 
Veteran's own statements cannot provide a nexus between the post 
service diagnosis of fibromyalgia and service.
 
The Veteran's mother has testified that he had aches and pains in 
service and that he sent her letters complaining of these aches 
and pains.  She stated she thought she still had those letters.  
The Veteran was given an opportunity to submit them.  No letters 
were received.  The Board has accorded her statements no 
probative value for the same reasons it finds the Veteran's 
statements not credible.  When there is documentation of other 
medical issues in the service treatment records, and complete 
silence as to aches and pains the Veteran claims to have while in 
service, and the Veteran specifically denies chronic joint and 
muscle pain two years into service, the Board does not find 
current statements credible, particularly when the post service 
medical records fail to show complaints of aches and pains until 
almost 10 years after service discharge.
 
Headaches
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for headaches.  The Veteran has 
been diagnosed with headaches, although no one has diagnosed 
migraine headaches.  Nevertheless, for adjudication purposes, a 
current disability is accepted.
 
While the Veteran claimed at the Board hearing that he had 
headaches in service, such a statement is not credible for 
several reasons.  One, the service treatment records are silent 
for any complaints of headaches.  For example, a February 1993 
report of medical examination shows that clinical evaluation of 
the head was normal.  In a November 1994 Occupational Health 
Physical Examination, the Veteran responded "no" when asked if 
he had frequent, persistent, or severe headaches that seem 
related to work.  Finally, a September 1995 Annual Medical 
Certificate prepared approximately one month after service 
discharge and five months after his service in Turkey shows that 
the Veteran denied any medical problems or being treated by a 
physician.  Thus, there is no documentation in the service 
treatment records of headaches, and the Veteran specifically 
denied a history of headaches in November 1994, more than two 
years into his service and less than one year prior to his 
discharge from service.
 
Two, there is a lack of evidence of a continuity of 
symptomatology following his discharge from service.  For 
example, Annual Medical Certificates in September 1995, December 
1995, and January 1997 all show that the Veteran denied any 
medical problems or being treated by a physician.  There are 
private medical records beginning in 2002 and VA treatment 
records beginning in 2003.  None of these show complaints by the 
Veteran of headaches.  August 2002, December 2002, and May 2003 
private medical records show the examiner examined the Veteran's 
head but no positive findings were noted.  In the December 2002 
record, the examiner noted that the Veteran denied "any chronic 
problems."  The first time the Veteran reported headaches was in 
2004, which is almost 10 years after service discharge.  See 
March 2004 VA outpatient treatment report.  
 
The lack of documentation of chronic headaches in the medical 
records is evidence against a finding that the Veteran's 
headaches had their onset in service.  The Veteran was being seen 
for other discomfort he was experiencing and finds that had he 
been experiencing headaches, those complaints would have been 
addressed at that time.  See Maxson, 12 Vet. App. 453.  The 
absence of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of the 
alleged fact.
 
The Board is aware the Veteran has claimed service connection for 
chronic fatigue syndrome, which includes headaches as one of its 
symptoms.  On the Veteran's VA Form 21-526, Veteran's Application 
for Compensation or Pension, received in August 2003, he 
indicated that chronic fatigue syndrome had its onset in 2003, 
i.e., many years after discharge from active duty.  Such evidence 
preponderates against the Veteran's allegation that the headaches 
started in service.  
 
Finally, there is no competent evidence of a nexus between a post 
service diagnosis of headaches and the Veteran's service, to 
include chemical exposure and/or shots he had received in 
service.  No medical professional, either VA or private, has 
attributed headaches to service.  While the Veteran has alleged a 
nexus to service, his description of in-service headaches and 
chronic headaches in the years following his service discharge is 
not credible when weighed against medical records prepared years 
before seeking monetary benefits from VA.   Thus, the Veteran's 
own statements cannot provide a nexus between the post service 
diagnosis of headaches and service.
 
Skin disorder
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for a skin disorder.  The 
Veteran has been diagnosed with eczema.  Thus, a current 
disability is shown. 
 
While the Veteran claimed at the Board hearing that he had skin 
rashes in service, that statement is not credible for several 
reasons.  One, the service treatment records reveal only one 
episode of complaints regarding a skin disorder.  Specifically, 
in May 1993, the Veteran was seen for a maculopapular rash.. 
Physical examination led to a diagnosis of tinea versicolor.  

In a November 1994 Occupational Health Physical Examination, the 
Veteran responded "no" when asked if he had skin rash, abnormal 
growths, slowly healing sores, or any unusual sensitivity to 
sunlight.  A September 1995 Annual Medical Certificate 
(approximately one month after service discharge and five months 
after his service in Turkey) shows that the Veteran denied any 
medical problems or being treated by a physician.  Thus, there is 
no documentation in the service treatment records of a skin 
disorder beyond the single treatment session in May 1993, and the 
Veteran specifically denied a chronic skin disorder in November 
1994, which was more than two years into his service and less 
than one year prior to his discharge from service.
 
Two, there is no continuity of symptomatology following his 
discharge from service.  For example, Annual Medical Certificates 
in September 1995, December 1995, and January 1997 all show that 
the Veteran denied any medical problems or being treated by a 
physician.  There are private medical records beginning in 2002 
and VA treatment records beginning in 2003, and none show 
complaints by the Veteran of skin problems.  In an August 2002 
private medical record, the examiner specifically noted no rash 
on the Veteran's skin.  In a December 2002 private medical 
record, the examiner noted that the Veteran denied "any chronic 
problems."  In July 2003, examination of the skin was normal.  
The first time the Veteran reported skin problems post service 
was in 2004, i.e., almost 10 years after service discharge.  See 
July 2004 VA outpatient treatment report.  
 
The lack of documentation of a chronic skin rash or skin disorder 
in these medical records is evidence against  finding that a 
chronic skin rash had its onset in service.  The Veteran was 
being seen for other problems and the Board finds that had he 
been experiencing a chronic skin disorder in 2002, such would 
have been addressed at that time.  The absence of evidence in 
support of an alleged fact clearly is an evidentiary circumstance 
that weighs against the existence of the alleged fact.
 
Finally, there is no competent evidence of a nexus between the 
post service diagnosis of various skin rashes and the Veteran's 
service, to include chemical exposure and/or shots he had 
received in service.  No medical professional, either VA or 
private, has attributed a chronic skin rash to service.  While 
the Veteran has alleged a nexus to service, the Board does not 
find his description of in-service skin rash and chronic skin 
rash in the years following his service discharge credible, which 
has been explained above.  Thus, the Veteran's own statements 
cannot provide a nexus between the post service diagnosis of a 
skin disorder and service.
 
Left ankle disorder
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for a left ankle disorder.  Specifically, 
the Board finds that the preponderance of the evidence is against 
finding that the Veteran has a current left ankle disorder, 
separate and apart from the diagnoses of fibromyalgia and chronic 
fatigue syndrome.  The reasons follow.
 
In November 1994, the Veteran sustained a left ankle injury, and 
he was diagnosed with a sprain and given a splint and crutches 
for immobilization.  X-rays showed no evidence of an acute 
fracture or dislocation.  Significantly, there are no post 
service medical records showing a diagnosis of a left ankle 
disorder.  Rather, in a January 2009 VA examination report, the 
examiner made a specific finding that the left ankle pain was 
related to fibromyalgia and chronic fatigue syndrome.  No medical 
professional has entered a diagnosis of a left ankle disability 
other than it being a symptom of fibromyalgia and chronic fatigue 
syndrome.  There is no competent evidence to refute this 
opinion.  
 
Therefore, the claim of entitlement to service connection for a 
left ankle disorder is denied because of the lack of any 
competent evidence of a current disability separate from 
fibromyalgia and chronic fatigue syndrome.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a present 
disability there can be no valid claim); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (service connection may not be 
granted unless a current disability exists). Moreover, even if 
such a disorder exists, there is no competent evidence linking 
the disorder to service. 
 



Conclusion
 
In light of the evidence preponderating against the claims of 
entitlement to service connection for fibromyalgia, headaches, a 
skin disorder, and left ankle disability,  the benefit of the 
doubt doctrine is not applicable, and service connection cannot 
be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the claims are 
denied.
 
III.  Analysis-Severance
 
In a September 2006 rating decision, the RO granted service 
connection for irritable bowel syndrome.  A review of the RO's 
rating decision shows that the grant was based on the belief that 
the Veteran was a Persian Gulf war veteran as contemplated by the 
regulation.  See 38 C.F.R. § 3.317(d).  It stated the following, 
in part:
 
Although this condition was not diagnosed in 
service, the evidence shows you served in the 
Gulf War and ha[ve] developed a presumptive 
condition that has been chronic and manifest 
to a compensable degree.  
 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
In December 2007, the RO sent the Veteran notice that it proposed 
to sever service connection for irritable bowel syndrome.  It 
explained to him that his service records failed to show that he 
served in a designated area recognized as the Persian Gulf.  It 
then provided the Veteran with a list of the locations that 
constitute service in the Persian Gulf.  The RO stated that 
because the Veteran did not have the requisite service, it was 
proposing to sever service connection.  He was afforded 60 days 
to submit evidence in support of a disagreement, and notified 
that he could request a hearing.
 
In a July 2008 rating decision, the RO severed service connection 
for irritable bowel syndrome.  The Veteran has appealed.
 
Once service connection has been granted, it can be severed only 
upon the Secretary's showing that the final rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards have 
been met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).  Specifically, when severance of 
service connection is warranted, a rating proposing severance 
will be prepared setting forth all material facts and reasons.  
The veteran will be notified at his latest address of record of 
the contemplated action and furnished detailed reasons therefore 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be maintained.  
38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  The Court has held that 38 C.F.R. 
§ 3.105(d) places the same burden of proof on VA when it seeks to 
sever service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous determination 
overturned.  Baughman.
 
Clear and unmistakable is defined as "a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether 
clear and unmistakable error was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory provisions 
extant at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
a determination that there was clear and unmistakable error must 
be based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc)).
 
Although the same standards apply in a determination of clear and 
unmistakable error in a final decision under 38 C.F.R. § 3.105(a) 
and a determination as to whether a decision granting service 
connection was the product of clear and unmistakable error for 
the purpose of severing service connection under section 
3.105(d), the regulation does not limit the reviewable evidence 
to that which was before the RO in making its initial service 
connection award.  Daniels, 10 Vet. App. at 480.  The Court 
reasoned that because 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original granting of 
service connection.  Thus, "[i]f the Court were to conclude that 
. . . a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it existed at 
the time of the award thereof, VA would be placed in the 
impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id.; see also Stallworth 
v. Nicholson, 20 Vet. App. 482 (2006) ("The severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current "evidence establishes that 
[service connection] is clearly erroneous.").
 
With respect to the issuance of the proposed rating decision and 
notice of severance, VA complied with relevant due process 
considerations with respect to a severance action, and the 
Veteran has not contended otherwise.  See 38 C.F.R. § 3.105(d).
 
As stated above, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
When a veteran served in the Southwest Asia Theater of operations 
during the Persian Gulf War, service connection may be 
established under the provisions of 38 C.F.R. § 3.317.  Under 
that section, service connection may be warranted for (1) a 
Persian Gulf veteran who (2) exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; which (3) 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 71 Fed. Reg. 
75669, 75672 (Dec. 18, 2006); 38 C.F.R. § 3.317(a)(1); Neumann v. 
West, 14 Vet. App. 12, 22 (2000).
 
For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multisymptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of 
service-connection.
 
An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); 
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).
 
A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in 38 C.F.R.  § 3.317(a)(2)(ii) of 
this section for a medically unexplained chronic multisymptom 
illness.
 
The Board has reviewed the evidence of record and finds that the 
RO was proper in severing service connection for irritable bowel 
syndrome because the award of service connection was clearly and 
unmistakably erroneous.  At the time of the September 2006 rating 
decision, the Veteran had not alleged having incurred irritable 
bowel syndrome in service.  Rather, he stated that the onset of 
such disability was in August 2002.  Since VA proposed to sever 
and severed service connection for irritable bowel syndrome, the 
Veteran has claimed he had symptoms of irritable bowel syndrome 
in service.  The Board accords such subsequent statements no 
probative value, due to the change in his medical history.  The 
service treatment records show a one-time complaint of nausea and 
vomiting in December 1994 and he was diagnosed with acute 
gastroenteritis.  The first showing of any symptoms associated 
with irritable bowel syndrome was in August 2002-approximately 
seven years after service discharge. 
 
There is no question that the Veteran had been diagnosed with 
irritable bowel syndrome in 2002.  In awarding the Veteran 
service connection for irritable bowel syndrome, however, the RO 
erroneously concluded that he was a Persian Gulf War Veteran and 
had developed a presumptive disease.  As discussed above, the 
Veteran is not a Persian Gulf Veteran as contemplated by the 
regulation.  He did not serve in the Southwest Asia theater of 
operations.  38 C.F.R. § 3.317(d).  Thus, the RO's determination 
that the Veteran was a Persian Gulf War Veteran was clear and 
unmistakable error.  That error resulted in the incorrect 
application of the statutory or regulatory provisions extant at 
the time, specifically, 38 C.F.R. § 3.317, for the grant of 
service connection.  Given the foregoing, the RO's determination 
that the Veteran was a Persian Gulf War Veteran was the kind of 
error that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  See Fugo, 6 Vet. App. at 43.
 
Accordingly, the Veteran is not shown to have service in the 
Southwest Asia theater of operations and the award of service 
connection for irritable bowel syndrome on a presumptive basis 
based upon service in the Southwest Asia theater of operations 
was clear and unmistakable error.  Hence, the severance of 
entitlement to service connection for irritable bowel syndrome 
was proper.
 
 
ORDER
 
Entitlement to service connection for fibromyalgia, to include 
due to an undiagnosed illness is denied.
 
Entitlement to service connection for headaches, to include due 
to an undiagnosed illness is denied.
 
Entitlement to service connection for a skin disorder, to include 
due to an undiagnosed illness is denied.
 
Entitlement to service connection for a left ankle disability is 
denied.
 
The severance of service connection for irritable bowel syndrome, 
effective October 1, 2008, was proper.
 

_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


